DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1, 3-7, 9-11, 13-17 and 19-20 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a vehicle lane positioning system comprising:
a sensor arrangement designed to determine lateral boundaries of a vehicle lane;
a control unit designed to calculate a vehicle travel path within the vehicle lane having a predetermined variation from a centered pathway;
an actuator unit designed to execute the vehicle travel path within the vehicle lane; and
wherein the predetermined variation for the vehicle travel path is offset from a center of the vehicle lane and includes a randomly selected variation from within a predetermined range of variation.
The elements contained in claim 11 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a method rather than a system and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Ueda et al. (US 2013/0226406 A1) disclose a vehicle control apparatus capable of automatic steering control while reducing discomfort or stress on vehicle occupants, Ueda et al. do not teach the above mentioned limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661